374 F.2d 892
William SMITH, t/a W. Smith Tire Company, Appellant,v.FIRESTONE TIRE AND RUBBER CO.William SMITH, t/a W. Smith Tire Companyv.FIRESTONE TIRE AND RUBBER CO., Appellant.
Nos. 16100, 16101.
United States Court of Appeals Third Circuit.
Argued March 21, 1967.Decided April 4, 1967.

See also D.C., 255 F.Supp. 905.
Edwin J. McDermott, Philadelphia, Pa. and Bernard I. Shovlin, Philadelphia, Pa., for Smith.
Harrison G. Kildare, Philadelphia, Pa.  (Rawle & Henderson, Philadelphia, Pa., Warrin C. Meyers, Philadelphia, Pa., on the brief), for Firestone Tire & Rubber Co.
Before STALEY, Chief Judge, and KALODNER and SMITH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record of these appeals at 16100 and 16101, we find no prejudicial error.  The judgment of the District Court will be affirmed, each party to bear its own costs.